Citation Nr: 0202915	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  02-01 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure with hypertension, secondary to service-connected 
generalized anxiety disorder with post-traumatic stress 
disorder symptoms.

2.  Entitlement to an increased rating for service-connected 
generalized anxiety disorder with post-traumatic stress 
disorder symptoms, currently evaluated as 50 percent 
disabling.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person, or 
being housebound as a result of service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from May 1943 to December 
1945.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In August 2000, the RO denied a claim of 
entitlement to an increased rating for service-connected 
generalized anxiety disorder with post-traumatic stress 
disorder symptoms.  In February 2001, the RO denied claims of 
entitlement to service connection for congestive heart 
failure with hypertension, secondary to service-connected 
generalized anxiety disorder with post-traumatic stress 
disorder (PTSD) symptoms, and entitlement to special monthly 
compensation by reason of being in need of the regular aid 
and attendance of another person, or being housebound as a 
result of service-connected disability.  
 
The claim of entitlement to special monthly compensation 
based on the need for regular aid and attendance of another 
person, or being housebound as a result of service-connected 
disabilities, is the subject of the REMAND portion of this 
opinion.

In a letter from the veteran, received in December 2001, the 
veteran appears to raise the issue of entitlement to "the 
$43,000 home grant."  In a letter, received in January 2002, 
the veteran appears to raise the issue of entitlement to 
"specially adapted housing due to loss of lower extremities 
and need of a wheelchair"  (the Board notes that in August 
2000, the RO awarded the veteran a special home adaptation 
grant, and denied a claim for specially adapted housing).  
These issues are referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  The claims file contains the opinions of VA and non-VA 
health care providers who state that the veteran's congestive 
heart failure and hypertension are related to his service-
connected blindness and/or anxiety disorder.

2.  The veteran's service-connected generalized anxiety 
disorder with PTSD symptoms is primarily manifested by 
complained of panic and anxiety attacks, and other symptoms 
such as depressed mood, anhedonia, insomnia and thoughts of 
death, but does not result in deficiencies in most areas due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The veteran's congestive heart failure and hypertension 
were caused by service-connected disabilities.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.310 (2001); see also 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

2.  The schedular criteria for entitlement to a rating in 
excess of 50 percent for entitlement to an increased rating 
for service-connected generalized anxiety disorder with PTSD 
symptoms have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO had 
the benefit of the explicit provisions of the VCAA at the 
time of the decisions on appeal, the Board finds that VA's 
duties have been fulfilled.  In this regard, the Board points 
out that it has granted the veteran's claim for service 
connection.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)).  The appellant was notified in the 
RO's February 2001 decision that the evidence did not show 
that the criteria had been met for service connection for 
congestive heart failure with hypertension.  He was notified 
in a February 2002 decision that the criteria had not been 
met for a rating in excess of 50 percent for service-
connected generalized anxiety disorder with PTSD symptoms.  
Those are the key issue in this case, and the rating 
decisions, as well as the statement of the case (SOC), and 
the February 2002 decision, and supplemental statement of the 
case (SSOC), informed the veteran of the relevant criteria.  
The veteran was notified of the VCAA's provisions in a letter 
dated in August 2001.  The Board concludes the discussions in 
the rating decision, SOC, SSOC and August 2001 letter sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claims.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The veteran has not 
referenced any obtainable evidence not of record that might 
aid his claims.  The RO also obtained VA and non-VA medical 
records, and has obtained the veteran's service medical 
records from the National Personnel Records Center.  
Furthermore, the veteran has been afforded VA examinations 
covering the disabilities in issue.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The veteran argues that service connection is warranted for 
congestive heart failure with hypertension, secondary to his 
service-connected generalized anxiety disorder PTSD symptoms.  
In support of the claim, articles have been submitted from 
Psychosomatic Medicine and the Archives of Family Medicine, 
and an otherwise unidentified article from "Doctor's Guide" 
(apparently taken off of the internet), all of which indicate 
that anxiety and depression may create an increased risk for 
hypertension.

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  In addition, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

The veteran's discharge indicates that he spent approximately 
13 months in the Pacific theater, to include participation in 
several battles and campaigns.  The veteran's service medical 
records further indicate that he served with an Army 
engineering and amphibious boat unit, and show that 
psychiatric symptoms were noted during service, specifically, 
nervousness and anxiety, although it does not appear he was 
afforded a diagnosis.  

A February 1946 VA examination report shows that the veteran 
was diagnosed with psychoneurosis, anxiety state.

In March 1946, the RO granted service connection for 
psychoneurosis, anxiety state, evaluated as 10 percent 
disabling.  In August 2000, the RO recharacterized this 
disability as "generalized anxiety disorder with post-
traumatic stress disorder symptoms" and increased the 
veteran's rating to 30 percent.  After additional evidence 
was submitted, the RO affirmed the 30 percent rating in a 
February 2001 decision.  The veteran appealed the RO's 
February 2001 decision.  In February 2002, the RO increased 
the veteran's evaluation to 50 percent.

The Board further notes that in March 1946, the RO granted 
service connection for retinitis, degenerative, chronic, 
bilateral, evaluated as 20 percent disabling, and that the 
evaluation of this disability was increased to 100 percent in 
a September 1948 rating decision.  

A VA mental disorders examination report, dated in April 
2000, contains an impression which notes, "This is a 75-
year-old white male who has significant anxiety and generally 
worries about 'everything' to the point, that the nervousness 
is contributing to worsening of his medical problems 
including his high blood pressure."  The Axis I diagnoses 
were generalized anxiety disorder and PTSD.

A VA hypertension examination report, dated in January 2001, 
shows that the veteran was on multiple medications for 
hypertension.  Citing two blood pressure readings taken at 
the time of entrance into service, and a family history of 
hypertension, the examiner concluded that the veteran 
"almost certainly had hypertension prior to entering the 
military."  He further stated:

[The] Veteran's anxiety and blindness 
contributed to an unquantifiable degree 
to his HTN [hypertension], and the 
sequelae of [hypertension] including the 
aneurysm and heart disease.  It would be 
speculative to give an opinion as to what 
the severity of the Veteran's 
[hypertension], including heart disease, 
and aneurysm, would be without his 
anxiety.  In my opinion, Veteran had 
[hypertension] prior to entering the 
military.  Veteran's medical problems 
related to [hypertension], including his 
heart disease and his aneurysm, represent 
the natural progression of [hypertension] 
in [t]his Veteran.

A VA "aid and attendance or housebound" examination report, 
dated in January 2001, contains impressions that include 
"lifelong" hypertension, thoracic abdominal aortic aneurysm 
that was likely contributed to by lifelong hypertension, and 
hypertensive cardiomyopathy due to hypertension.  The 
impressions also note: 

The possibility of the hypertension is 
[sic] being exacerbated by the anxiety 
disorder is surely just as likely as it 
is as not.  There is some data that 
suggest that anxiety over a long period 
of time can cause stress related problems 
including hypertension and all of 
associated health related effects and 
this is surely possible in this 
situation.

In a letter, dated in October 2001, Thomas C. Bartzokis, 
M.D., essentially stated the following: 1) the veteran's 
hypertension was caused by his (service-connected) blindness 
and anxiety and negatively impacted the ability to control 
his hypertension, and 2) the veteran's atrial fibrillation 
and aortic aneurysm are "both related to, and potentially 
caused by hypertension."  

In a letter, dated in October 2001, Mark Friedman, M.D., 
essentially stated that there was no conclusive evidence that 
the veteran had hypertension, heart problems or aneurysm 
prior to service.  He stated that the veteran's hypertension 
was worsened by his (service-connected) anxiety neurosis.

In a letter, dated in October 2001, two psychologists from 
the University of Florida Psychology Clinic, Karen A. 
Campbell, Ph.D., and Samuel F. Sears, Ph.D., stated, 
"[Consistent with VA records], we agree that there is reason 
to believe that the veteran's long-term history of multiple 
symptoms of anxiety secondary to his military experiences may 
have contributed to his elevated blood pressure and 
associated cardiac complications."

In letters, dated in November and December of 2001, report, 
M.P. Singh, M.D., essentially stated that: 1) the veteran's 
hypertension developed after his anxiety disorder and PTSD 
syndrome, and was caused by those disorders 2) the veteran's 
abdominal aortic aneurysm was secondary to his hypertension, 
3) the veteran's congestive heart failure was secondary to 
hypertension, and 4) the veteran's cardiovascular disease was 
secondary to his PTSD disorder.  

The Board finds that service connection for congestive heart 
failure is warranted.  In this regard, the January 2001 VA 
hypertension examiner stated that the veteran's hypertension 
pre-existed his service, citing, in part, two blood pressure 
readings in  the veteran's entrance examination report, as 
well as a family history of hypertension.  However, there is 
no evidence of treatment for, or a diagnosis of, hypertension 
or a heart condition prior to service.  A review of the 
veteran's May 1943 entrance examination report shows that a 
"soft, pulmonic systolic murmur, functional," was noted, 
and that an X-ray of the heart revealed a "tortuous aorta 
not dilated, heart and lungs negative."  However, there are 
no findings of either hypertension or a heart condition, and 
the veteran was found to be fit for service.  Furthermore, X-
rays of the heart/chest taken in November and December of 
1945 were within normal limits.  A family history of 
hypertension was not noted in the service medical records and 
the VA examiner's basis for his statement is not clear.  
Finally, both Dr. Singh and Dr. Friedman concluded that the 
veteran did not have hypertension prior to service.  
Accordingly, the evidence does not support the conclusion 
that hypertension existed prior to service.  

The only opinion against the claim is found in the January 
2001 VA hypertension report.  However, as previously stated 
the basis for the examiner's conclusion that the veteran's 
hypertension pre-existed his service is not clear and is not 
supported by the service medical records, and it is 
contradicted by two other medical opinions.  Furthermore, the 
January 2001 VA hypertension examiner's conclusion that the 
veteran's medical current problems related to hypertension, 
heart disease and his aneurysm, represent the natural 
progression of hypertension, is outweighed by the other 
medical opinions in the claims file.  These five opinions 
essentially state that the veteran's hypertension, and other 
heart disorders, are related to his service-connected 
blindness and/or anxiety.  See April 2000 VA mental disorders 
examination report, the January 2001 VA "aid and attendance 
or housebound" examination report, October 2001 report from 
Dr. Campbell and Dr. Sears, and opinions of Dr. Singh and Dr. 
Friedman.  The Board therefore finds that the evidence 
warrants the conclusion that the veteran's congestive heart 
failure and hypertension are related to service-connected 
disabilities, and service connection for congestive heart 
failure and hypertension is therefore granted.  See 38 C.F.R. 
§ 3.310.  


III.  Increased Rating

In August 2000, the RO granted the veteran's claim for an 
increased rating for his service-connected generalized 
anxiety disorder with PTSD symptoms, to the extent that it 
increased his rating to 30 percent.  The veteran appealed.  
In February 2002, the RO increased his rating to 50 percent, 
effective the date of his increased rating claim (i.e., 
January 28, 2000).  Since this increase did not constitute a 
full grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

The veteran essentially asserts that he is entitled to an 
increased rating for service-connected generalized anxiety 
disorder with PTSD symptoms.  In a September 2000 letter, he 
argued that his symptoms include anxiety attacks, nightmares 
and panic attacks on a daily basis.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  

The veteran's generalized anxiety disorder with PTSD symptoms 
is rated under DC 9411.  Under DC 9411, a 50 percent rating 
is warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The medical evidence for consideration in this case includes 
private treatment and examination reports, dated between 2000 
and 2001, and VA examination reports, dated in 2000.  

The Board notes that the claims file contains several letters 
from physicians which primarily pertain to his claim for 
special monthly compensation.  These letters generally note 
that the veteran is confined to a wheelchair, and that he is 
homebound and/or in need of daily aid and assistance due to 
conditions that include blindness, hypertension, a heart 
disorder, diabetes and anxiety neurosis.  See January 2000 
letters from Thomas C. Bartzokis, M.D., Mark D. Friedman, 
M.D., Jeffrey N. Bott, M.D.

Review of an April 2000 VA mental disorders examination 
report shows that the veteran's complaints included 
nightmares, fatigue, hypervigilance, nervousness, sleep 
difficulties, and socially isolating behavior and excessive 
worry.  He stated that he did not currently have a 
psychiatrist.  On examination, the veteran was alert and 
oriented, with normal rate, volume and tone of speech.  Mood 
was mildly depressed.  Thought processes were coherent, 
logical and goal directed.  There was no looseness of 
association, flight of ideas, or endorsed suicidality or 
homicidality.  There were no delusions, or auditory or visual 
hallucinations.  His medications included Xanax.  The Axis I 
diagnoses were generalized anxiety disorder, and PTSD.  The 
Axis V diagnosis was a global assessment of functioning (GAF) 
score of 60.  

A VA "aid and attendance or housebound" examination report, 
dated in September 2000, notes that the veteran reported that 
his (service-connected) blindness was a source of frustration 
and anxiety.  The veteran was noted to be in a wheelchair and 
to speak in complete sentences.  The impressions included 
anxiety disorder due to PTSD. 

A report, from two psychologists from the University of 
Florida Psychology Clinic (UOFPC), Karen A. Campbell, Ph.D., 
and Samuel F. Sears, Ph.D., dated in October 2001, shows that 
the veteran reported that he was extremely frustrated and 
upset with VA's denial of his claim.  He also reported 
symptoms such as reexperiencing, avoidance, and increased 
arousal, and a 50-year history of panic episodes which 
occurred about once a week initially, and decreased 
eventually to once per month.  He stated that his most severe 
episode was six to eight months ago, at which time he went to 
an emergency room but declined to be admitted.  He reportedly 
acknowledged numerous symptoms consistent with a diagnosis of 
a major depressive episode, including depressed mood, 
anhedonia, insomnia and thoughts of death.  He denied 
suicidal ideation.  He was alert and oriented throughout the 
session and showed no signs or symptoms consistent with a 
thought disorder.  He denied any history of psychiatric or 
psychological treatment, but stated that it had recently been 
recommended by health care providers.  He reported that he 
had been divorced for about 20 years and never remarried.  He 
saw his children three to four times per year, with weekly 
phone conversations, and described his relationships with 
them as "good."  The examiners stated that the veteran 
reported ongoing symptoms consistent with PTSD and that he 
met the criteria for a current depressive episode.  They 
stated, '[The veteran's] psychosocial functioning is likely 
negatively impacted by his high level of anger regarding both 
his blindness and his denied VA services, and by his profound 
lack of social support."  Psychotherapy was recommended.  In 
an addendum, the examiners gave Axis I diagnoses of major 
depressive disorder, mild, PTSD and panic disorder.  The Axis 
V diagnosis was a GAF score of 51.  

An October 2001 report from Rodney A. Poetter, Ph.D., shows 
that he stated that he counseled the veteran on two occasions 
between September and October of 2001.  Dr. Poetter indicated 
that the veteran had paninsomnia, poor concentration, 
impaired memory and hyperreactivity to stressful events.  He 
noted a history of numerous panic attacks since discharge 
resulting in emergency room visits, and that his blindness 
and dependence on others for 24-hour attendant care 
contributed to his stress.  The Axis I diagnoses were chronic 
PTSD and panic disorder without agoraphobia.  The Axis V 
diagnosis was a GAF score of 45.

An October 2001 report from Dr. Bartzokis characterizes the 
veteran's anxiety disorder and anxiety neurosis as 
"severe," and notes that the veteran is divorced, has four 
children and was retired from the construction and real 
estate industry.    

A report from M. P. Singh, M.D., dated in November 2001, 
characterizes the veteran's anxiety disorder and PTSD as 
"severe," and notes that the veteran was alert and oriented 
times three.  The relevant assessment was anxiety disorder 
and PTSD.  See also addendum dated in December 2001.  

The Board finds that the medical evidence does not show that 
the veteran's psychiatric impairment warrants a rating in 
excess of 50 percent.  The veteran has complained of panic 
and anxiety attacks, and other symptoms such depressed mood, 
anhedonia, insomnia and thoughts of death.  He is divorced, 
retired and has reported that his relationships with his 
children are good.  His actual psychiatric treatment (i.e., 
excluding psychiatric examinations) during the time period in 
issue has been confined to two counseling sessions.  His 
medications include Xanax.  His Axis V diagnoses GAF scores 
were 45, 51 and 60, which suggest symptoms ranging from 
moderate to serious, or moderate to serious impairment in 
social, occupational or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM IV 47 (American 
Psychiatric Association 1994).  However, the evidence does 
not show that the veteran has such symptoms as suicidal 
ideation, obsessional rituals, defects in speech, near-
continuous panic or depression which affect his ability to 
function independently, appropriately, and effectively; 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, such that a 70 percent rating is 
warranted.  See 38 C.F.R. § 4.130.  In this regard, his 
alertness, orientation and speech have been unremarkable.  
There is no evidence of suicidal or homicidal ideation, 
auditory or visual hallucinations, or a thought disorder.  
Apart from his counseling with Dr. Poetter, and use of Xanax, 
he does not appear to have a recent history of psychiatric or 
psychological treatment.  Although he complains of constant 
worry and anxiety, the medical evidence does not establish 
that he has near-continuous panic or depression which affects 
his ability to function to the required degree.  See e.g., 
October 2001 UOFPC report (in which he reported that his 
panic attacks occurred about once a week initially, and 
decreased eventually to once per month, and that his most 
severe episode was six to eight months ago).  Based on the 
foregoing,  the Board concludes that the veteran's service-
connected generalized anxiety disorder with PTSD symptoms is 
not manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 50 percent under DC 9411.  See 38 C.F.R. § 4.7. 



IV.  Conclusion

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of these matters 
on that basis.  38 U.S.C.A. § 5107 (West Supp. 2001).  


ORDER

Service connection for congestive heart failure with 
hypertension is granted.

A rating in excess of 50 percent for service-connected 
generalized anxiety disorder with PTSD symptoms is denied.


REMAND

With regard to the claim of entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance of another person, or being housebound as a result 
of service-connected disabilities, the Board notes that in 
August 2000 the RO denied this claim.  Although a notice of 
disagreement was received in July 2001, it does not appear 
that a statement of the case (SOC) has been issued.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue an SOC, the Board should remand the issue to the RO, 
not refer it there, for issuance of an SOC.  Therefore, on 
remand, the RO should issue an SOC to the veteran on the SMC 
issue.  Moreover, in view of the grant of service connection 
for the veteran's cardiovascular disease, the circumstances 
have changed and require the RO to revisit the issue.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should review the evidence and 
determine whether the veteran now meets 
the criteria for entitlement to special 
monthly compensation (SMC) based on the 
need for regular aid and attendance of 
another person, or being housebound as a 
result of service-connected disabilities.  
If the claim is denied, the RO should 
furnish the veteran an SOC on the issue 
of entitlement to special monthly 
compensation (SMC) based on the need for 
regular aid and attendance of another 
person, or being housebound as a result 
of service-connected disabilities.  The 
veteran should be advised of the 
necessity of filing a timely substantive 
appeal.  

When the above actions have been completed, the case should 
be returned to the Board for appellate review, if, and only 
if, an appeal has been perfected.  No action is required of 
the appellant unless and until he receives further notice.  
The purpose of this remand is to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

